                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

KEVIN BLAKE, Reg. #41114-007                                                         PLAINTIFF

v.                               Case No. 2:18-cv-00097-KGB

UNITED STATES OF AMERICA                                                           DEFENDANT

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 28). In her Recommended Disposition, Judge Deere recommends that

plaintiff Kevin Blake’s complaint be dismissed without prejudice for failure to comply with a court

order and for failure to prosecute this action. No objections have been filed, and the deadline for

filing objections has since passed. After careful consideration, the Court finds no reason to alter

or reject Judge Deere’s recommendations.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 28). The Court dismisses without prejudice Mr.

Blake’s complaint. The Court denies as moot defendant the United States of America’s motion

for summary judgment (Dkt. No. 18).

       It is so ordered this 27th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
